DANIEL, Judge.
Petitioner, Jack Kearns, seeks a writ of habeas corpus to secure a belated appeal of his conviction and sentence for manslaughter. Petitioner’s appeal was dismissed for failure to either pay the statutory filing fee or submit a certified copy of a lower court order of insolvency. The Office of the Public Defender, Eighteenth Judicial Circuit, represented petitioner in the trial court proceedings and filed the notice of appeal on his behalf. The same public defender’s office prepared the instant petition, accepting blame for the dismissal of petitioner’s appeal.
*480If trial counsel agrees to initiate an appeal, counsel must take the appropriate steps to protect the client’s appeal rights before withdrawing from the case. See generally State v. Meyer, 430 So.2d 440 (Fla.1983); Fla.R.App.P. 9.140(b)(3). In this case, trial counsel filed a notice of appeal, but did not obtain a written order of insolvency until after the appeal was dismissed. Since the dismissal of the appeal was attributable to counsel, the petition for writ of habeas corpus is granted to permit belated review of petitioner’s conviction and sentence.
WRIT ISSUED.
SHARP, C.J. and DAUKSCH, J. concur.